DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khizar (US 2021/000183) and in further view of Kim (US 2005/0229645).
Regarding claim 1, Khizar figures 1-6 teach a  laundry treating apparatus comprising: 
a cabinet (10 appliance) defining an opening; 
a drum (142 wash tub) configured to rotate in the tub; 
a detergent storage (14 laundry chemistry dispenser) configured to be inserted into the cabinet through the opening and configured to receive a detergent; and 
a dispenser (70 dispenser body) disposed in the cabinet and located above the detergent storage.[0019][0030] 
Khizar is silent to a tub disposed in the cabinet and a water supply portion configured to discharge water downward.
Kim is directed towards a dispenser for a washing machine wherein figures 1-5 teach a tub (20) and a water supply portion (74 lower plate) configured to discharge water downward.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a lower plate as taught in Kim so that washing water supplied from the dispenser 70 is supplied to the container 50 to dissolve or dilute a detergent and a bleaching agent.[0027] It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a tub as taught in Kim so that the clothes inside the drum can be washed.
Therefore, Khizar in view of Kim suggests the water supply portion has a surface from which water is discharged and drops downward, the surface being water-repellent as Khizar teaches a coating 42, is generally hydrophobic, such that the liquid dispensed through the inlet 66 is repelled and consequently does not stick to the portions of the dispenser body 70 on which the coating 42 is applied.[0023]
Regarding claim 2, Kim figure 2 teaches the detergent storage includes a detergent container having an open top face and is configured to contain the detergent, and wherein at least a portion of the water supply portion of the dispenser is located above the detergent container and configured to discharge water toward the detergent container.
Regarding claim 3, Khizar figure 6 teaches the surface of the water supply portion (42) includes a water-repellent pattern configured to reduce a contact area of water with the surface of the water supply portion.
Regarding claim 4, Khizar teaches the coating 42 is formed from a hexagonal nanocoating 126.[0028]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the water-repellent pattern includes (i) convex portions protruding downwards and (ii) concave portions recessed upwards, wherein the convex portions are disposed 
Regarding claim 5, Khizar teaches the superhydrophobic coating 42, provides for a contact angle 130 of at least approximately 130° degrees thereby reading on  the surface of the water supply portion is configured to provide a contact angle of water with the surface of the water supply portion that is equal to or greater than 120 degrees.[0028]
Regarding claim 6, modified Khizar and Kim figures 3-5 suggest the convex portions and the concave portions are arranged in a lattice form.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the convex portion at least partially includes an inclined or curved face, and wherein a cross-sectional area of the inclined or curved face decreases in a vertically upward direction as an obvious modification absent persuasive evidence that the particular configuration was significant.(MPEP 2144.04)
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the concave portions include: a plurality of first concave portions, each extending along a first direction parallel to the surface, wherein the plurality of first concave portions are disposed along a second direction traverse to the first direction; and a plurality of second concave portions, each extending along the second direction, wherein the plurality of second concave portions are disposed along the first direction, wherein the first concave portions and the second concave portions are disposed in a lattice form, and wherein each of the convex portions is disposed between and surrounded by the first and second concave portions as duplication of parts and rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the convex portions include: a plurality of first convex portions, each extending in a first direction parallel to the surface, wherein the plurality of first 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a protrusion height at an intersection between each of the first convex portions and each of the second convex portions is higher than protrusion heights of remaining portions of the first convex portions and the second convex portions as change in size/ proportion is an obvious design choice.(MPEP 2144.04)
Regarding claim 11, modified Khizar suggests the water-repellent pattern includes the convex portions and the concave portions that are alternately disposed with each other along a first direction parallel to the surface.
Regarding claim 12, modified Khizar suggests each of the convex portions and the concave portions extends in a second direction traverse to the first direction as a rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04).
Regarding claim 13, Kim figure 2 teaches the apparatus further comprises a supply case (60 housing) disposed in the cabinet and configured to receive the detergent storage that is received into the cabinet through the opening, wherein the supply case defines a detergent drain hole (where 35 bellows attaches the case housing 60) configured to discharge the detergent from the detergent storage, and wherein the water supply portion (74) includes: a detergent water supply portion located above the detergent container and configured to allow water to drop into the detergent container; and a shower portion (80a-c passages) configured to drop water into the supply case to thereby wash the supply case.
Regarding claim 14, Kim figures 3-5 teach the passages (80a-c) extending at a first end of the dispenser and a second end of the dispenser thereby suggesting the shower portion includes: a first shower portion disposed at a first end portion of the dispenser and configured to supply water to a first end portion of the supply case; and a second shower portion disposed at a second end portion of the dispenser and configured to supply water to a second end portion of the supply case, wherein the detergent water supply portion is disposed between the first shower portion and the second shower portion.
Regarding claim 15, Kin figures 3-5 teach partitions 82 dividing the passages thereby reading on the detergent water supply portion further includes an anti-splash rib protruding toward the detergent storage and extending along a circumference of the surface of the water supply portion, the anti-splash rib configured to restrict water splashing.
Regarding claim 16, Kim figures 1-6 suggest the opening of the cabinet is located at a front face of the cabinet, wherein the first shower portion is positioned closer to the front face of the cabinet than the second shower portion is, wherein the first end portion of the dispenser is positioned closer to the front face of the cabinet than the second end portion of the dispenser, and wherein the first end portion of the supply case is positioned closer to the front face of the cabinet than the second end portion of the supply case.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the convex portions include: a plurality of first convex portions, each extending in the first direction, wherein the plurality of first convex portions are disposed in the second direction; and a plurality of second convex portions, each extending along the second direction, wherein the plurality of second convex portions are disposed along the first direction, wherein the first convex portions and the second convex portions are disposed in a lattice form, and wherein each of the concave portions is disposed between and surrounded by the first and second convex portions as duplication of parts and rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 18, modified Khizar suggests the water-repellent pattern includes the convex portions and the concave portions that are alternately disposed with each other along the first direction as rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 19, modified Khizar suggests each of the convex portions and the concave portions extends in the second direction rearrangement of parts are obvious modifications unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 20, passage 80a does not have holes 78 thereby suggesting the shower portion is configured to prevent water from being supplied to the detergent container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heo (US 2004/0172770) teaches a detergent dispenser with a wave wall, Ikeda (US 5,063,757) teaches a detergent dispenser with a water repellent surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711